IN THE SUPREME COURT OF THE STATE OF NEVADA


                CESAR IVAN TORRES,                                          No. 84432
                                  Appellant,
                             vs.                                                  FILE
                MARIA DE JESUS TORRES,
                                  Respondent.                                 .   MAY 0 9 2022

                                       ORDER DISMISSING APPEAL

                             This is a pro se appeal from a series of orders, including an order
                denying an amended motion for stay and award of attorney fees, and a
                divorce decree and award of attorney fees. Eighth Judicial District Court,
                Family Court Division, Clark County; Dedree Butler, Judge.
                             Review of the documents submitted to this court pursuant to
                NRAP 3(g) reveals two jurisdictional defects. Specifically, this court lacks
                jurisdiction over the appeal from the order denying the amended motion for
                stay and award of attorney fees. This court has jurisdiction to consider an
                appeal only when the appeal is authorized by statute or court rule. Taylor
                Constr. Co. v. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152 (1984). An order
                denying a motion for stay is not an appealable order. See, e.g., Brunzell
                Constr. Co. v. Harrah's Club, 81 Nev. 414, 404 P.2d 902 (1965) (no statute
                or court rule authorizes an appeal from an order denying a motion for stay).
                             Second, appellant previously appealed from the divorce decree,
                and this court dismissed the appeal as premature because a timely tolling
                motion had been filed in the district court but not resolved. Torres v. Torre.s,
                Docket No. 83677 (Order Dismissing Appeal, November 23, 2021). A timely
                tolling motion terminates the 30-day appeal period, and a notice of appeal
                is of no effect if it is filed after such a tolling motion is filed, and before the
                district court enters a written order finally resolving the motion. See NRAP

SUPREME COURT
        OF
     NevADA


(0i 1947A
4(a)(4).   Review of the district court docket entries reflects that the
"Objection" filed on October 11, 2021, has still not been resolved by the
district court. Accordingly, the appeal from the divorce decree remains
premature, and this court
            ORDERS this appeal DISMISSED.



                                                                  J.
                                  Silver



                                  Cadish
                                        GPX,                      J.




                                  Pickering
                                                 1
                                           Pidem.L                J.




cc:   Hon. Dedree Butler, District Judge, Family Court Division
      Cesar Ivan Torres
      Jennifer Gastelum Law PLLC
      Eighth District Court Clerk




                                    2